Citation Nr: 1451785	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-39 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for cocaine abuse, to include as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran subsequently relocated, and jurisdiction was transferred to the RO in Baltimore, Maryland.  

The Board notes that this issue was previously remanded by the Board in November 2009 in order to issue a statement of the case in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  That decision also stated that, if the Veteran submitted a substantive appeal, a VA examination should be obtained.  Per the Board's remand directives, the RO issued a statement of the case in January 2012; however, the Veteran did not file a substantive appeal.  The RO then obtained VA psychiatric examinations in March 2012, which addressed, in part, the Veteran's cocaine abuse claim.  In August 2012, the Board took jurisdiction of the Veteran's cocaine abuse claim and remanded the issue for further development.  As such, the Board finds that VA has waived any procedural defect with regard to filing a substantive appeal.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from April 2006 to July 2012.  These records were considered in the January 2012 and April 2013 supplemental statements of the case (SSOC).  The corresponding file in the Veterans Benefits Management System contains an informal hearing presentation filed by the Veteran's representative in October 2014.  The remaining documents in the virtual files are either duplicative or irrelevant to the issue on appeal.  
 
The issues of entitlement to an earlier effective date for a service-connected anxiety disorder and to an increased evaluation for anxiety disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Veteran filed a notice of disagreement regarding the effective date of his anxiety claim in May 2013 and has subsequently filed inquiries regarding the progress of this claim.  However, there does not appear to be any development of this claim at this time.  Additionally, review of the file shows that the Veteran filed two lay statements in September 2012 regarding further acquired psychiatric disorder symptoms.  It is unclear if the Veteran intended to file an increased evaluation claim. Nevertheless, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran was first afforded a VA examination, which discussed his cocaine abuse claim.  However, that examiner failed to adequately address the etiology of the condition, and the case was remanded in August 2012 for an additional examination.  

The Veteran was subsequently afforded a VA examination in connection with his claim in September 2012.  That examiner provided a negative nexus opinion with supporting rationale, but then stated that she could not casually link the Veteran's cocaine use to his anxiety disorder without resorting to speculation.  Therefore, the Board finds the opinion to be inadequate

A supplemental opinion was then obtained from the same VA examiner in March 2013.  The examiner provided an opinion regarding whether the Veteran's cocaine abuse pre-existed service and whether it was aggravated beyond its natural progression.  However, the disability questionnaire form provided to the examiner addressed the wrong standard for the claim.  Further, while the examiner's opinion did address whether there was a nexus between the cocaine abuse and the anxiety disorder, her opinion was unsupported except to say there was no evidence to suggest a relationship between the two disorders.  Therefore, an additional medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all additional health care providers who have provided treatment for his cocaine addiction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should request a VA medical opinion to determine the nature and etiology of any cocaine abuse that may be present.  An actual examination is only needed if deemed necessary by the VA examiner is an actual examination necessary.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected anxiety disorder has either caused or permanently aggravated by the Veteran's cocaine abuse.  

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

In rendering this opinion, the examiner should address the Veteran's contention that he used cocaine to manage his anxiety and self-medicate.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



